Exhibit 10.1A
Supplemental Agreement No. 21
to
Purchase Agreement No. 1980
between
The Boeing Company
and
AMERICAN AIRLINES, INC
Relating to Boeing Model 777 Aircraft
          THIS SUPPLEMENTAL AGREEMENT, entered into as of
_________________________, 2011, (SA-21) by and between THE BOEING COMPANY, a
Delaware corporation with offices in Seattle, Washington, (Boeing) and American
Airlines, Inc. (Customer);
RECITALS:
          WHEREAS, Boeing and Customer entered into Purchase Agreement No. 1980
dated as of October 31, 1997, as amended and supplemented (capitalized terms
used herein without definition shall have the meanings specified therefor in
such Purchase Agreement) relating to Boeing Model 777 aircraft (the Purchase
Agreement); and
          WHEREAS, Customer has requested, and Boeing has agreed to
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].
NOW THEREFORE, In consideration of the mutual covenants herein contained, the
parties agree to amend the Purchase Agreement as follows:
1. Table of Contents:
     The “Table of Contents” to the Purchase Agreement is deleted in its
entirety and a revised “Table of Contents”, attached hereto, and identified with
an “SA-21” legend, is substituted in lieu thereof to reflect the changes made by
this SA-21.
2. Letter Agreement No. 6-1162-AKP-110R3:
     Attachment C entitled QADP Rights Aircraft Delivery Quarters and Exercise
Dates to Letter Agreement No. 6-1162-AKP-110R3 entitled Aircraft Purchase Rights
and Substitution Rights is deleted in its entirety and revised Attachment C,
attached hereto, is substituted in lieu thereof to set forth the [CONFIDENTIAL
PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST
FOR CONFIDENTIAL TREATMENT], respectively. For avoidance of doubt, the

      P.A. No. 1980   SA-21

BOEING PROPRIETARY
 i

 



--------------------------------------------------------------------------------



 



[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].
CONTINGENCY. Boeing’s performance of the agreements set forth in this SA-21 is
contingent upon [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].
EXPIRATION. This SA-21 is valid through March 14, 2011, at which time it will
expire if not executed by both parties hereto.
The Purchase Agreement will be deemed to be amended to the extent provided
herein and as so amended will continue in full force and effect. In the event of
any inconsistency between the above provisions and the provisions contained in
the referenced exhibits to this Supplemental Agreement, the terms of the
exhibits will control.
EXECUTED IN DUPLICATE as of the day and year first above written.

                      THE BOEING COMPANY       AMERICAN AIRLINES, INC.    
 
                   
By:
          By:        
 
 
 
         
 
   
 
                   
Name:
          Name:        
 
 
 
         
 
   
 
                   
Its:
  Attorney-In-Fact       Its:        
 
             
 
   

      P.A. No. 1980   SA-21

BOEING PROPRIETARY
ii

 